                 Case 1:13-cv-00907-APM Document 60 Filed 10/21/19 Page 1 of 1

                         UNITED STATES DISTRICT COURT FOR THE
                                 DISTRICT OF COLUMBIA
                                          333 Constitution Avenue, NW
                                           Washington, DC 20001-2866
                                  Phone: 202-216-7000 | Facsimile: 202-219-8530



 Plaintiff: United States ex rel. Paul A. Cimino


                         vs.                                 Civil Action No. 1:13-cv-00907


 Defendant: Int'l Business Machines Corp. (IBM)


                                       CIVIL NOTICE OF APPEAL

                                 21             October            19
Notice is hereby given this           day of                  20      , that
Plaintiff-Relator Paul A. Cimino

hereby appeals to the United States Court of Appeals for the District of Columbia Circuit from the
                                               30            September              19
judgment of this court entered on the               day of                   , 20        , in
           Defendant Int'l Business Machines Corp. (IBM)
favor of
                 Plaintiff-Relator Paul A. Cimino
against said

                 Attorney/Pro Se Party Signature:      /s/ Adam R. Tarosky

                                            Name:     Adam R. Tarosky


                                         Address:     Nixon Peabody LLP


                                                      799 Ninth Street, N.W., Suite 500


                                                      Washington, DC 20001



                                      Telephone: ( 202 ) 585-8036

(Pursuant to Rule 4(a) of the Federal Rules of Appellate Procedure a notice of appeal in a civil
action must be filed within 30 days after the date of entry of judgment or 60 days if the United
States or officer or agency is a party)
USCA Form 13
Rev. June 2017
